Citation Nr: 0516085	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  94-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for residuals of a perforation of the ureter.

2.  Entitlement to an initial rating higher than 10 percent 
for status post colostomy and laparotomy.

3.  Entitlement to an initial compensable rating for 
residuals of a perforation of the wall of the uterus.

4.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to July 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A January 1993 rating decision 
granted service connection for a disability classified as 
"surgical complications of pregnancy."  That rating decision 
also denied special monthly compensation (SMC) based on loss 
of use of a creative organ.  A November 1993 rating decision 
implemented a hearing officer's determination that there were 
three distinct disabilities recognizable as the surgical 
complications of the pregnancy.  They were:  1) status post 
colostomy and laparotomy, evaluated 10 percent disabling; 2) 
status post perforated ureter, evaluated noncompensably, 
i.e., 0 percent disabling; and 3) perforated posterior wall 
of the uterus, also evaluated noncompensably disabling.

The Board remanded the case to the RO in August 1996 for 
further development of the evidence.  While the case was on 
remand, the RO issued a decision in July 1998 granting a 
higher 20 percent rating for the residuals of the perforation 
of the ureter.  The RO confirmed and continued the 10 percent 
rating previously assigned for status post colostomy and 
laparotomy and the noncompensable rating previously assigned 
for the residuals of the perforation of the wall of the 
uterus.

The Board again remanded the case to the RO in March 1999 for 
still further development of the evidence.  And yet again, 
the Board remanded the case to the RO in August 2003 for 
procedural development consistent with the provisions of the 
Veterans Claims Assistance Act (VCAA).

The Board notes that the RO adjudicated the first three 
claims set forth on the cover page of this decision, as 
claims for increased ratings.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has recharacterized these 
issues as involving the propriety of the initial evaluations 
assigned.

The veteran's June 1996 hearing was before a Veterans Law 
Judge (VLJ) who is no longer employed at the Board.  The case 
accordingly has been reassigned, and the veteran was notified 
in May 2003 of the opportunity to attend another hearing, 
but she declined another hearing when responding later that 
same month.  38 C.F.R. § 20.707 (2004).

Regrettably, partly because of the recent submission of 
additional evidence in March 2005, this case again must be 
remanded to the RO for further development.  This will occur 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
her part.


REMAND

The appellant asserts that higher ratings should be assigned 
for the gastrointestinal, urological and gynecological 
complications of a failed pregnancy during service.  A review 
of the record discloses that the veteran developed various 
surgical complications following premature rupture of 
membranes and intrauterine fetal demise.  It was noted there 
had been multiple failed pregnancies secondary to uterine 
cervical incompetence.  In September 1991, the veteran 
underwent dilation and evacuation that was complicated by a 
posterior uterine perforation, right ureteral transection, 
and rectosigmoid colonic injury.  A bowel resection was 
performed, with descending colostomy and Hartmann's pouch.  
She also underwent repair of the right ureter and repair of a 
uterine perforation.  In December 1991, she returned for 
further surgery for restoration of intestinal continuity.  
She underwent an exploratory laparotomy, lysis of adhesions, 
and colostomy take down.  The diagnoses included painful and 
extensive peritoneal adhesions, as well as painful and 
extensive pelvic adhesions.

In March 2005, as already alluded to, after the RO had most 
recently recertified the claims file to the Board, the 
veteran submitted additional medical evidence directly to the 
Board.  A medical report indicates she was on restricted duty 
for a period of time because of severe abdominal pain and 
bowel obstruction.  It was indicated she underwent surgery on 
December 19, 2004, at an unidentified facility, because of 
bowel obstruction.  A report of that hospitalization and 
surgery does not accompany the medical report about her 
having been on restricted duty.  So the records of this 
treatment must be obtained.  See, e.g., Gregory v. Brown, 8 
Vet. App. 563 (1996).

Additionally, the Board notes that the veteran was last 
afforded a VA gastrointestinal examination in October 1999, 
regarding her service-connected residuals of damage to the 
bowel.  She was last afforded VA genitourinary examinations 
in October 1999 and June 2000, regarding her service-
connected residuals of damage to the ureter.  Those 
examinations were performed several years ago, and she 
effectively claims increased symptomatology during the years 
since.  So she should be reexamined.  See, e.g., Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  See, too, 38 U.S.C.A. § 5103A(d) (West 2003); 
Dudnick v. Brown, 10 Vet. App. 79 (1997).

As well, the veteran contends that she cannot carry a fetus 
to term due to damage to several portions of her 
gynecological system.  It is her reported inability to bear a 
child that is the basis of her claim for SMC based on loss of 
use of a creative organ.  Her service medical records from 
December 1991 show tears of the left fallopian tube and 
severe adhesions of the fallopian tubes and ovaries.  VA 
performed her most recent VA gynecological examination in 
December 1996.  The Board observes that she failed to report 
for a more recent gynecological examination scheduled for 
October 1999, which might have provided pertinent information 
about the impact of the surgical procedures in service on her 
ability to conceive or to carry a fetus.  She has at other 
times, however, for the most part, been cooperative about 
reporting for her scheduled examinations during the 
protracted period during which this case has been on appeal.  
So the Board believes she should be given one more 
opportunity to report for a gynecological examination.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain the records of the veteran's 
treatment at a medical facility where she 
reportedly underwent surgery for bowel 
obstruction on December 19, 2004.

2.  Thereafter, schedule the veteran for 
a VA gastrointestinal examination to 
determine the current severity of her 
service-connected colostomy and 
laparotomy, currently evaluated as 
adhesions of the peritoneum and resection 
of the large intestine, and any other 
gastrointestinal residuals of the 
surgeries she underwent in service.  The 
examination should include a review of 
her history and current complaints, as 
well as a comprehensive clinical 
evaluation.  The examiner should describe 
whether there is pulling or colic pain, 
nausea, constipation, diarrhea, abdominal 
distention, partial obstruction and 
assess the degree of each symptom 
present.  The examiner should specify the 
veteran's height and weight, commenting 
on whether she is malnourished and if 
that is related to her service-connected 
disabilities.  The examiner should also 
offer an assessment of the overall 
impairment of health attributable to the 
residuals of colostomy and laparotomy.  
The examiner should report all clinical 
findings in detail and all indicated 
testing should be performed.  

3.  Also, schedule the veteran for a VA 
urology examination to determine the 
extent of the residuals of the 
perforation of the ureter, and any other 
urologic residuals of the surgeries she 
underwent in service.  The examiner 
should offer a medical opinion as to 
whether the veteran's urinary frequency 
is due to this disability.  As well, the 
examiner should comment on the extent of 
diurnal and nocturnal urinary frequency, 
as well as on whether absorbent materials 
are needed and how often such absorbent 
materials must be changed each day.  The 
presence of colic and the need for 
catheter drainage should be commented on.  
The examiner also should indicate whether 
the veteran has urinary tract infections 
due to this service-connected disability 
and, if she does, describe their 
frequency and duration as well as the 
nature and extent of treatment for these 
infections.  

4.  Additionally, schedule the veteran 
for a VA gynecology examination to 
determine the extent of the residuals of 
the perforation of the wall of her uterus 
and any other gynecological residuals of 
the surgeries she underwent in service, 
including tears and adhesions involving 
the fallopian tubes and ovaries.  The 
examiner should report all findings in 
detail and all indicated testing should 
be performed.  The examiner should state 
whether there is relaxation of the 
perineum, a rectocele or cystocele and 
whether there are mild, moderate or 
severe gynecological residuals of the 
complications of surgery.  The examiner 
should offer an opinion as to whether the 
above noted residuals of surgery in 
service (a) rendered one or both ovaries 
non-functioning; (b) preclude the 
veteran's ability to become pregnant; 
(c) preclude the veteran's ability to 
carry a fetus to term. 

*Each examiner should report all clinical 
findings in detail and all indicated 
testing should be performed.  As well, 
each examiner should review the claims 
file, including a copy of this REMAND, in 
order to be familiar with the surgical 
complications the veteran experienced in 
1991 and the treatment afforded her then 
and on the various occasions during the 
years since.

5.  Review the reports of the VA 
examinations to ensure they provide the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send her and her representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




